Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., and Bryan, J., concurred.
In the case of Averill v. The Steamer Hartford, 2 Cal., 308, we *273decided that the Act “ providing for actions against steamers, vessels and boats, confers upon the District Courts Admiralty jurisdiction pro tanto, and the proceedings in such actions must be governed by the principles and forms of Admiralty Courts, except when otherwise controlled or directed by the Act.”
It is argued by the appellant that this Act is unconstitutional, because the second section of the third article of the Constitution of the United States declares: “ The judicial power shall extend to all cases of Admiralty and Maritime jurisdiction ”
In the case of Gordon v. Johnson, 4 Cal., 368, we had occasion to examine and settle the proper rule of construction, as to the judicial powers relatively of the Federal and State Governments. Taking as our point of departure, the universally conceded principle, that the States are original sovereigns, with all powers of sovereignty not expressly delegated by the Federal Compact, we adopted as the test between the delegated and reserved powers, the rule laid down by the earliest and ablest commentators on the Constitution. Hamilton, Madison, and Jay, are each alike responsible for the positions maintained in the Federalist, and two of them, at least, are favorable to giving every latitude of construction, which could strengthen the power of the Central Government at the expense of the reserved powers of the States. Notwithstanding this tendency, the general rule of construction which they favored is warranted by the soundest reasoning and the jus test comprehension of the complex character of our Government.
To deprive the States of any power belonging to original and absolute sovereignty, it must be shown that the grant of the power to the United States is, by the language of the Constitution, exclusive; or that it is expressly prohibited to the States; or, that from the nature of the power, its exercise by both is incongruous and incompatible; or in the language of Mr. Hamilton, “ absolutely and totally contradictory and repugnant.”
The objection to the jurisdiction which the Legislature of California has conferred upon the Courts of the State, can only be argued upon the last proposition of the rule: because, in the clause of the Consti*274tution of the United States giving that power, or elsewhere, there are neither words of exclusive grant nor of prohibition.
Is the exercise of the jurisdiction by the Courts of both Governments contradictory and repugnant? Certainly not more so than the exercise of jurisdiction in the large numbers of cases in reference to which all authorities admit the powers of the two Courts to be concurrent; and indeed it may well be questioned whether the objection is not more insignificant when applied to most cases of Admiralty and Maritime jurisdiction, than to any other class. For in these, the general principle is,-that jurisdiction is acquired by seizure of the thing, which, when once seized, must be disposed of by the Court whose process holds it, so that conflict of jurisdiction is out of the question.
This subject, however, was fully examined in the case of Gordon •». Johnson, before cited, and we are satisfied to adhere to our treatment of the proposition as then laid down.
It results from the views we have taken, that the States are not deprived by the Constitution of the United States, of the power to confer upon their own Courts all Admiralty and Maritime jurisdiction; that consequently Congress has no power to make this jurisdiction exclusive to the Federal Courts, and that therefore the Act under review, of the California Legislature, conferring Admiralty jurisdiction upon the District Courts of the State, is constitutional and valid.
Judgment affirmed.